DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
Regarding the anticipation rejection under 35 U.S.C. §102(a)(1), applicant amended independent claims 1 and 11 by incorporating some limitations from the previously indicated allowable dependent claim 9 and claim 19, respectively. 

Although applicant did not incorporate all limitations from the indicated allowable dependent claims, the added limitations to the independents capture a distinctive feature that is sufficient to distinguish with the cited reference.  After performing an update search, the examiner agreed that the claimed invention defined by each of independent claims is adequate to distinguish with prior art of the record. The rejection under §102 has been withdrawn.


Allowable Subject Matter
Claims 1-7, 9-17, 19 and 20 are allowed. 

The following is an examiner’s statement of reasons for allowance:

perform voice recognition via an engine of the electronic device”). 

However, the obtained recognition result by using the engine of the electronic device is not used if the user’s voice input is for a different domain (claimed “the identified domain not corresponding to the domain …”). The features are defined by the following limitations recited in claim 1 or claim 11:

“identify whether to use a result of the voice recognition based on whether the identified domain corresponds to the domain corresponding to the electronic device, 
control the electronic device to transmit, via the communicator, the user voice input to an engine of an external electronic device corresponding to the identified domain based on at least the identified domain not corresponding to the domain corresponding to the electronic device.”

When considering all limitations recited in each of independent claims as a whole, prior art of record, either alone or in combination, does not teach or suggest above underlined limitations.  Therefore, prior art of record fails to anticipate or render obvious the claimed invention. Dependent claims further limit their corresponding independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659